Citation Nr: 1605013	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  05-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for sleep apnea, asthma, bronchitis, and chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to October 1968.

 These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2007 the Veteran testified before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.

The claims were previously before the Board in April 2013, and were remanded for additional development.  Although development was completed, an additional remand is necessary.

The Veteran's claim of entitlement to service connection for obstructive sleep apnea was granted in a June 2015 rating decision by the AOJ.

The issue of entitlement to a rating in excess of 30 percent for chronic sinusitis has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the April 2013 remand, the Board found that the Veteran had submitted a timely notice of disagreement with a July 2012 rating decision that provided a separate 10 percent rating for asthma, and remanded the claim so that the AOJ could issue a Statement of the Case (SOC).  In a June 2015 rating decision, the AOJ granted entitlement to service connection for sleep apnea and found clear and unmistakable error (CUE) in the July 2012 rating decision that awarded a 10 percent rating for asthma separate from his service-connected bronchitis and chronic obstructive pulmonary disease (COPD).  The rating decision noted that according to 38 C.F.R. § 4.96(a), ratings under diagnostic codes (DCs) 6600 through 6817 and 6822 through 6847 will not be combined with each other.  As such, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96(a).  Bronchitis is covered by DC 6600, asthma by DC 6602, COPD by DC 6604 and sleep apnea by 6847.  After finding CUE in the July 2012 rating decision, the AOJ provided a single rating of 50 percent for service connected sleep apnea, COPD, bronchitis and asthma.  The 50 percent rating was provided under DC 6847 for sleep apnea.

In July 2015, the Veteran provided a timely notice of disagreement (NOD) with his combined 50 percent rating.  He indicated he wanted 100 percent ratings for three of his service-connected respiratory disorders: bronchitis, asthma and COPD.  He also noted that his claim for TDIU was intertwined with his request for higher ratings on the July 2015 NOD.  As the AOJ has not yet issued a statement of the case addressing this issue (rating in excess of 50 percent for combined respiratory disorders), the Board must remand the issue for the AOJ to issue a SOC and to provide the Veteran and his representative an opportunity to perfect an appeal of the issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran's claim of entitlement to TDIU is inextricably intertwined with his claim for an increased rating for his respiratory disorders.  In the April 2013 remand, the Board addressed the claim of TDIU as arising from his claim for an increased rating for asthma, which is now a claim for increased rating for respiratory disorders.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case and notification of the Veteran's appellate rights for his claim of entitlement to a rating in excess of 50 percent for his respiratory disorders.  The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal of these issues, they must be returned to the Board for appellate review.

2.  After completion of the above and any additional development deemed necessary, the issue of entitlement to TDIU must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






